ORIGINAL                                                                      11/18/2020


         IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       DA 20-0348

                                                                             FILED
                                                                             NOV 1 8 2020
                                                                          Bowen Greenwood
IN THE MATTER OF:                                                       Clerk of Suprerne Court
                                                                           State of Montana

T.G., S.G., and G.B.,                                            ORDER

             Youths in Need of Care.




      Pursuant to Appellant Mother's request for an extension of time to respond to
counsel's motion to withdraw, and good cause appearing,
      IT IS ORDERED that the Appellant Mother shall have until December 18, 2020,
within which to file her response to counsel's motion to withdraw.
      DATED this/        day of November, 2020.
                                               For the Court,



                                               By
                                                             Chief Justice